Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 1 of 53 PagelD: 1

Joseph J. Bell, Esq. (No. 016881985)
BELL & SHIVAS, P.C.

150 Mineral Springs Drive

P.O. Box 220

Rockaway, New Jersey 07866

Tel. 973-442-7900

Fax 973-442-7990

Attormeys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

WILLIAM LUNGER, Civil Action No.

Plaintiff,
RELATED:

“ EEO AGENCY CASE

DENIS MCDONOUGH, SECRETARY, EEOC VA CASE NO: 200H-0561-
DEPARTMENT OF VETERANS AFFAIRS, | 2019101669

ABC CORPS. 1-10, and JOHN/JANE DOES
1-10, PLAINTIFF’S FIRST VERIFIED
COMPLAINT, JURY DEMAND, AND
Defendants. DESIGNATION OF TRIAL COUNSEL

 

 

 

 

Plaintiff Asuman Savasci (‘Plaintiff’), represented by attorneys located at 150 Mineral
Springs Drive, P.O. Box 220, Rockaway, NJ 07866, by way of Complaint against Defendants
Denis McDonough, Secretary of the Department of Veterans Affairs, a department of the United
States of America, ABC Corps. 1-10, and John/Jane Does 1-10, alleges as follows:

INTRODUCTION

l. This matter involves Plaintiff having suffered injuries resulting from a systematic
pattern of unlawful discrimination, sexual harassment, hostile work environment, and retaliation
on the basis of gender, race, disability, and national origin during the course of her employment as
a Registered Nurse at the Department of Veterans VA New Jersey Healthcare System, Orange

Campus in Orange, New Jersey. Plaintiff suffered and continues to suffer injuries, damages, and

1
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 2 of 53 PagelD: 2

retaliation in her employment as a result of the pattern of harassment and retaliation, which began
in or about April 2017 and continued through and beyond April 2019, as sct forth in Plaintiff's
Complaint filed with the Equal Employment Opportunity Commission (“EEOC”) on or about May
7, 2019, with claims accepted and as amended. The Complaint is timely filed pursuant to a letter
from the Department of Veterans Affairs Final Agency Decision dated April 7, 2021 and thereafter
received by Plaintiff 2021.
PARTIES

2. Plaintiff Asuman Savasci (“Plaintiff’)!', an adult, of Turkish and Armenian descent,
female Registered Nurse, was hired in or about January 2017 as a federal public employee, RN /
VN2, by Defendant Department of Veterans Affairs (“Department”), a position at the VA New
Jersey Healthcare System, Orange Campus at 385 Tremont Avenue, in East Orange, New Jersey
07018. Plaintiff worked under the direct supervision of Defendants’ agents as described herein.

3. Defendant Department of Veterans Affairs, as headed by Secretary Denis
McDonough (hereinafter “VA,” “Department,” or “McDonough’”) is a federal governmental
agency charged with the responsibility of caring for veterans of the armed forces of the United
States of America. Among its many locations, Defendant operates the VA New Jersey Healthcare
System, Orange Campus at 385 Tremont Avenue, in East Orange, New Jersey 07018 (hereinafter
“Premises”). The VA’s national office is located at 810 Vermont Avenue., N.W. Washington,

D.C. 20420.

 

' Plaintiff anticipates the possibility of filing a Motion seeking to amend this Complaint if and when a further pending
EEOC charge relating to retaliation ongoing following the dates upon which the underlying EEOC Complaint filed
on May 7, 2019 could be amended, in the event that procedural circumstances necessitate filing such an application,
where the ongoing matter is docketed under the Case Number 200H-0561-2020102065. The instant Complaint
addresses the pattern of discrimination, harassment, and retaliation which was the subject of the Final Agency Decision
below. Employment location and Defendants are identified due to the factual nature of the Complaint and pleading
requirements pursuant to Fed. R. Civ. P. 10(a). The claims asserted in the currently-pending EEOC matter relate to
factual developments arising beginning later in 2019 and throughout 2020, which are subject to the ongoing EEOC
claim.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 3 of 53 PagelD: 3

4. At all relevant times herein, Defendant Department employed a direct supervisor
of Plaintiff (“Supervisor”) who engaged in acts of unlawful discrimination, sexual harassment, and
retaliation against Plaintiff.

5. At all relevant times herein, Defendant Department employed a Director of Clinical
Services (“Director”) who engaged in acts of retaliation and ratified or otherwise permitted the
acts of unlawful discrimination, sexual harassment, and retaliation against Plaintiff to continue.
The Director at all relevant times herein had supervisory responsibility over the Supervisor
described in Paragraph 4 above.

6. ABC Corps. 1-10 are unknown corporate or business entities who may have been
retained by the VA, whereupon whose actions in this matter have caused Plaintiff to incur damages
as set forth in this matter.

7. John / Jane Does 1-10 are and have been managers, employees, and/or other agents
of Defendant whose actions in this matter have been approved, adopted, authorized, ratified, and
been relied upon by Defendant. In addition, John and Jane Does 1-10 are other individuals,
including, but not limited to, agents, employees, servants, and representatives of ABC Corps. I-
10 and other individuals whose actions in this matter have caused Plaintiff to incur damages as set
forth in this matter.

JURISDICTION

8. The Court has federal question jurisdiction over the claims set forth in this

Complaint pursuant to 28 U.S.C. § 1331. Plaintiff's causes of action arise primarily under federal

law.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 4 of 53 PagelD: 4

9, The Court may also exercise supplemental jurisdiction over Plaintiff's State of New
Jersey statutory and common law claims pursuant to 28 U.S.C. § 1367(a) because those arise from
the same nucleus of operative facts set forth in Plaintiff's Complaint.

10. This action is properly filed in the venue of the United States District Court for the
District of New Jersey pursuant to 28 U.S.C. §1391(e) because the facts giving rise to the causes
of action occurred in New Jersey, Plaintiff is a resident of the State of New Jersey, and the
Department of Veterans Affairs Orange Campus is located in the State of New Jersey.

FACTS COMMON TO ALL COUNTS

Plaintiff's Employment Background and Department Policies

ll. Plaintiff is an adult, Caucasian, of Turkish and Armenian descent, female
Registered Nurse, with over ten (10) years of experience in her field of employment.

12. Plaintiff was hired in or about January 2017 as a federal public employee, RN /
VN2, by the Department and began working at the VA New Jersey Healthcare System, Orange
Campus in East Orange, New Jersey.

13. The Department has stated policies concerning harassment, disruptive behavior,
and violence in the workplace. The Department’s stated policies include identifying and
preventing disruptive and violent behavior, including through ‘“WHA’s Workplace Violence
Prevention Program (WVPP)”, last updated on the Department’s website as of December 21, 2016,
a copy of which is annexed to this Verified Complaint as Exhibit A, which sets forth a process
that includes employees and all personnel reporting disruptive behavior through a Prevention and
Management of Disruptive Behavior (PMDB), Disruptive Behavior Reporting System (DBRS),
and Workplace Behavioral Risk Assessment (WBRA). This process also includes the role of

leadership through assessment by the Disruptive Behavior Committee 9DBC) and Employee
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 5 of 53 PagelD: 5

Threat Assessment Team (ETAT), management planning through the Order of Behavioral
Restriction (OBR), and communication.

14. The WVPP also includes individualized assessment and management plans and
reporting designed to protect the safety of staff and provide the most updated training of staff in
order to provide a safe working environment in which to deliver quality healthcare, policies which
apply in the context of patients as well as staff.

15. On June 18, 1999, the EEOC issued its “Enforcement Guidance: Vicarious
Employer Liability for Unlawful Harassment by Supervisors,” which requires Federal agencies to
establish anti-harassment policies that cover all protected bases of discrimination. The Department
has developed stated policies which are consistent with the EEOC directive. The Department
adopted a “Zero (0) Tolerance Policy” regarding harassment, which was effective during the time
in which Plaintiff experienced sexual harassment and retaliation by Defendants. The most recent
updates, reflecting longstanding stated policies, including the Zero (0) Tolerance policy which
Plaintiff had been apprised of commensurate with her employment, are contained in VA Directive
5979, Harassment Prevention Policy, dated December 8, 2020 (“the Policy”), a copy of which is
annexed hereto as Exhibit B to the Verified Complaint.

16. The Policy prohibits: “It is policy at VA to maintain a work environment free from
harassment. Harassing conduct will not be tolerated. This policy requires immediate and
appropriate action to be taken by management when notified of hostile conduct that is, or has the
potential to become, severe or pervasive to the point that it constitutes a legal claim of sexual or
non-sexual harassment.” The EEOC definition of harassment includes “any unwelcome verbal or
physical conduct based upon race, color, religion, sex (including ... pregnancy), national origin,

age, disability, genetic information, parental status or retaliation for opposing discriminatory
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 6 of 53 PagelD: 6

practices or participating in the discrimination complaint process.” This definition further provides
that harassment arises “when: (1) The behavior can reasonably be considered to adversely affect
the work environment. or, (2) An employment decision affecting the employee is based upon the
employee’s acceptance or rejection of such conduct.”

17, The Policy defines sexual harassment: ‘Sexual harassment involves unwelcome
sexual advances, requests for sexual favors, and other verbal or physical conduct of a sexual nature
when submission to or rejection of such conduct is made explicitly or implicitly a term or condition
of one’s employment or is used as a basis for career or employment decisions affecting that person;
or such conduct interferes with an individual’s performance or creates an intimidating, hostile or
offensive work environment.”

18. The Policy also sets forth management responsibilities for managers and
supervisors to prevent harassment and inappropriate behavior that could lead to illegal harassment,
and to respond promptly and appropriately through protocols when they learn of any such conduct.

19. The Policy also sets forth the employee’s rights and responsibilities, including
protection from acts of discrimination or retaliation for reporting such behavior.

20. The U.S. Equal Employment Opportunity Commission states on its website, under
“Employer Liability for Harassment”, “The Employer is automatically liable for harassment by a
supervisor that results in a negative employment action such as termination, failure to promote or
hire, and loss of wages.” A copy of the US EEOC communication is annexed hereto as Exhibit
C.

21. Plaintiff has endured loss of wages as a result of her experiences of acts of

harassment by her Supervisor as well as retaliation by Defendants.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 7 of 53 PagelD: 7

2? The U.S. Equal Employment Opportunity Commission also states on its website

(Exhibit C), “The employer will be liable for harassment by non-supervisory employees or non-
employees over whom it has control, if it knew, or should have known about the harassment and
failed to take prompt and appropriate corrective action.”

Sexual Harassment and Related Behavior by Plaintiff’s Supervisor

23. Throughout 2017 and 2018, Plaintiff and the Supervisor worked in the same
location at the Premises, providing care relating to the mental health of patients at mental health
units locate at Building 18, Unit 18B, and Unit 12B, at the Orange Campus.

24. Beginning in approximately April 2017, and continuing through approximately
November 2018, the Supervisor began to engage in a continued and systematic pattern of verbal
sexual innuendo toward Plaintiff and making quid pro quo sexual advances toward Plaintiff.

25. Beginning in approximately April 2017, and continuing through approximately
November 2018, the Supervisor engaged in a pattern of touching Plaintiff inappropriately,
including on her upper thighs or inside her thigs. Plaintiff felt that she was targeted, at least in
part, upon information and belief, she is a woman born in another nation-state, with slight barriers
concerning language and custom, and was therefore viewed as an easy target for the Supervisor.
Furthermore, the Supervisor was aware that Plaintiff has a family member who served as a veteran,
that she needs her job, and that her job means so much to her.

26. On one (1) occasion, Plaintiff was having a conversation with the Supervisor where
the Supervisor made comments such as, “You have to at last give me something after all this work
I did,” while sliding his hand down Plaintiffs legs. Plaintiff did not initially understand what the
Supervisor meant by this comment, not realizing that the Supervisor was seeking sexual favors,

and instead believed that the Supervisor was asking for money, a gift card, or other type of gift.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 8 of 53 PagelD: 8
27 In one (1) instance, however, Plaintiff asked one (1) of her colleagues at work what
it meant when a man asks a woman for personal favors. This colleague informed Plaintiff that
such a request meant that “they either wanted a sexual favor or money.”

28. Throughout 2017 and 2018, the Supervisor continued a pattern of conduct whereby
he would engage Plaintiff in “unwanted lewd conversation” and innuendo, touch Plaintiff without
her consent, stalk Plaintiff, and demand sexual favors from Plaintiff in exchange for
accommodating scheduling requests

29, In one (1) instance, the Supervisor entered the lunchroom under the guise that he
was updating the schedule and needed a copy of the schedule posted in the lunchroom. At that
point, the Supervisor began to relate to Plaintiff in graphic and lewd detail his intention or desire
to throw Plaintiff on the floor and accost her in a sexual manner.

30. In another instance occurring in or about November 2017, the Supervisor told
Plaintiff: ‘tall men love you, who wouldn’t want to be your husband?

31. The Supervisor’s conduct continued into 2018. On or about April 5, 2018, Plaintiff
had a conversation with the Supervisor where she was requesting a shift change. The Supervisor
went on to tell Plaintiff that he needed a favor that only she “... could uniquely provide.” Plaintiff
then inquired as to the type of favor the Supervisor meant. The Supervisor responded that he did
not need material things, but rather “something personal that only [she] could freely give,” and
adding that “nobody needs to know, only you and I will know; you already know what I’m asking
from you.” At that moment, the Supervisor drew his chair closer to Plaintiff and n=began to touch
her inner thigh, at which point Plaintiff began crying.

32. | The Supervisor’s pattern of conduct was such that he made efforts to isolate

Plaintiff by herself, such as making efforts to have her come to his office toward the end of
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 9 of 53 PagelD: 9

workdays, where the Supervisor knew that the building would typically clear out by approximately
3:00 pm. The Supervisor would claim that he was trying to “protect her” by having her come to
his office after regular hours in order to prevent other employees from receiving the impression
that Plaintiff was being disciplined, but which was actually designed as a pretext to lure Plaintiff
to his office in order to carry on his pattern of sexual harassment.

33. During all relevant times where Plaintiff was aware of the nature of the Supervisor’ s
pattern of conduct, Plaintiff made it clear that such advances were unwelcome and unwanted.
Plaintiff would tell the Supervisor that she was “religious, ... married, that [she] does not tolerate
such behavior and that it was a horrible, unwanted anxiety provoking event when he first demanded
sexual favor for addressing a scheduling request.”

34. Plaintiff's refusal to accept the unwanted advances and sexual harassment by the
Supervisor resulted in additional harassment and retaliation from the Supervisor concerning
Plaintiff's scheduling requests and related documentation.

35. For example, on or about September 13, 2017, Plaintiff received a memo claiming
that her absenteeism had been very high, including multiple days of absences, lateness, and Absent
Without Leave (AWOL) between March 2017 and September 2017, and stating that if Plaintiff
continued to be AWOL, it ‘“‘could lead to termination.” The memo, signed by the Supervisor,
further stated that he “will not grant, or recommend the granting, of leave without pay if you
exhaust your leave balances.”

36. From July 15, 2018 until August 17, 2018, the Supervisor scheduled Plaintiff to
work on multiple consecutive weekends without any weekends off.

37. On an unspecified date between August 2018 and September 2018, the Supervisor

marked down Plaintiff's status as AWOL.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 10 of 53 PagelD: 10

38 During this period of time, Plaintiff suffered two (2) injuries in the workplace
relating to patient treatment wherein she had been attacked. Plaintiff suffered an arm injury on
July 29, 2018. Plaintiff suffered a double concussion on September 27, 2018.

39. In or about October 2018, Plaintiffs union representative submitted a letter
protesting the AWOL designation, indicating that Plaintiff had been attacked by patients in her
unit twice, she had pending worker’s compensation claims regarding her injuries resulting from
the attacks, and was taking leave, in part, to seek treatment for her injuries. Upon Plaintiff's return
to work, the Supervisor did not want to schedule Plaintiff's light duty work during the day shift,
where there would be more staff present.

40. In or about October 2018, the Supervisor informed Plaintiff that she was in danger
of termination due to leave usage and instruction circulated between the Supervisor and Director
concerning the preparation for termination of Plaintiff's employment. Plaintiff had never been
advised prior to the EEO investigation in late 2019 that the Director had been planning to terminate
Plaintiff's employment. In fact, upon information and belief, the Director and supervisor each
claimed that the other one (1) was planning to terminate Plaintiff's employment during this period
of time.

41. | When, by November 2018, the Supervisor’s conduct toward Plaintiff did not cease,
including summoning Plaintiff to his office when other persons were not around or after hours,
with an escalation of unwanted touching and requests for sexual favors, Plaintiff reported this
matter to the VA Police Department.

42. Between November 2018 and January 2019, the VA Police conducted an

investigation meeting with Plaintiff on several occasions in November 2018. Ultimately, the VA
Case 2:21-cv-13373 Documenti1 Filed 07/06/21 Page 11 of 53 PagelD: 11

Police Department investigation concluded wherein there was not sufficient evidence for a
criminal prosecution, but where further administrative review was recommended.

43. Between November 2018 and March 2019, the Supervisor continued to stalk and
follow Plaintiff even after administrative response kept them from being present in the same work
area.

44, Between November 2018 and March 2019, the Supervisor was not removed from
the same building as Plaintiff. Rather, Plaintiff was moved from Unit 18B to Unit 12B.

45. Defendant Supervisor Mancuso would tell Plaintiff that this activity was a ‘“‘secret”
and that she should erase his text messages.

46. Rather than being reprimanded or disciplined, Defendants failed to take appropriate
action against the Supervisor in spite of documentary electronic evidence gathered by Plaintiff
which supported her experiences as a victim of the Supervisor’s sexual harassment. Even if an
investigation was conducted, the Supervisor was allowed to continue working out his time until
reaching his retirement, which occurred in or about March 2019.

47. From November 2018 onward, Plaintiff was not advised of the scope of any
potential remedial actions concerning the Supervisor. Even after the Supervisor retired in
approximately March 2019, Plaintiff was not so advised and for a long period of time reasonably
feared that he was still working and situated on the Premises. No corrective action with respect to
the supervisor had been taken in spite of the Department’s own Zero (0) Tolerance policy regarding
sexual harassment.

48. In fact, on or about March 8, 2019, Plaintiff transmitted an email to the Director
stating that she did not feel safe at Unit 12B “due to an ongoing dispute with [her] previous

manager.”

ll
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 12 of 53 PagelD: 12

49 Plaintiff felt sufficiently at risk that by April 2019 she retained the services of legal
representation, advising the Director about such retention in an email on or about April 2, 2019.

50. Upon information and belief, Plaintiff's Supervisor had previously been accused of
similar sexual harassment behavior while working at the Lyons VA Medical Center in Lyons, New
Jersey, which resulted in his transfer to the Orange Campus.

Retaliation Against Plaintiff for Protected EEOC Activity and Reporting

51. From the time that Plaintiff reported sexual harassment being directed toward her
by her Supervisor, Plaintiff was subjected to an ongoing pattern of retaliation by Defendants. As
set forth in the preceding paragraphs, Defendants failed to take adequate remedial measures and
failed to advise Plaintiff of any developments which would have informed her that her Supervisor
was no longer working at the Premises or had retired.

52. The forms of retaliation took on several forms of Defendants’ behavior and denials
of reasonable accommodations to Plaintiff: (1) detail to Unit 12B; (2) transfer to night shift; (3)
having Plaintiff work without a break; (4) Plaintiff's weekend assignments; (5) irregularities with
the provision of Plaintiff's proficiency report; (6) denial of a promotion to Plaintiff; (7) the
Director’s requests for medical documentation; and (8) denial of reasonable accommodations
concerning injuries and security precautions.

53. Upon information and belief, the Director of Clinical Services and Plaintiff's
Supervisor had known each other for a long period of time for many years and were on close
friendly terms. Upon information and belief, this friendship served as at least a partial source of
the retaliation encountered by Plaintiff.

54. Plaintiff experienced retaliation based upon the detailing of her work to Unit 12B.

plaintiff had been working at Unit 18B until taking official reporting action through appropriate
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 13 of 53 PagelD: 13

channels outside of interactions with the Supervisor. Plaintiff was detailed to Unit 12B more often
beginning approximately January 19, 2019. This was the decision of the Director to assign
Plaintiff such detailing whenever Plaintiff was not assigned light duty. By March 2019, Plaintiff
had requested a reasonable accommodation to be returned to Unit 18B since she did not “feel
comfortable for [her] safety and wellbeing at 12B due to an ongoing dispute with previous
manager.” Plaintiff had presented medical documentation which would have allowed her to
continue working at Unit 18B in a position commensurate with her level of recovery from her
physical injuries.

55. Upon information and belief, Defendants became aware of Plaintiffs reporting and
EEO activity in various stages between November 2018 and March 2019, wherein Plaintiff's initial
EEO contact occurred on or about January 28, 2019, with email notification to the Director on or
about March 4, 2019. These EEO notifications all followed the Plaintiff's reporting of the matter
to the VA Police Department in November 2018.

56. Upon information and belief, the Director’s reaction to Plaintiff's report of sexual
harassment by the Supervisor included the Director trying to label and describe Plaintiff as a
“problem in the unit.” Plaintiff was also labelled as a “troublemaker” by wither the Director or
another director or supervisor with influence in setting Plaintiff's work schedule. The Director
viewed Plaintiff as a “problem,” upon information and belief, stemming from her reporting of
sexual harassment experienced at work, as well as with respect to having suffered injuries in the
workplace while in performance of her RN duties.

57. During this period of time, Defendants and their agents, employees, managers, and
supervisors failed not only to take appropriate remedial measures and notify Plaintiff concerning

the status of the Supervisor’s whereabouts in relation to the Premises, but also would not provide
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 14 of 53 PagelD: 14

her with a security escort to her motor vehicle during a time in which she feared for her safety.
Plaintiff's requests for both a security escort, as well as for a restraining order, were refused by the
Department.

58. The Director’s repeated detailing of Plaintiff to Unit 12B also violated Plaintiff's
light duty requirements wherein Plaintiff was still recovering from work-related injuries,
specifically from her double concussion. The Director often refused to accept Plaintiffs medical
documentation and would erroneously characterize her working status, including erroneous
recording of Plaintiff as AWOL. The nature of Plaintiff's detailing assignment at that time would
require her to report to 18B and then to 12B, which would add an additional fifteen (15) to twenty
(20) minutes of walking time each way during a time in which she was still feeling the effects from
her work-related double concussion, and also would delay her provision of patient care. This form
of reporting and detailing served no legitimate purpose.

59. Separate from the detailing, Plaintiff also encountered delays and difficulties with
the completion of her proficiency report, which was due to be completed on or before January 22,
2019. Plaintiff had completed her portion of the proficiency report in November 2018. The
Department was late in completing her proficiency report, even as other employees had received
their completed report on time or ahead of schedule. This delay was caused in part by the
Supervisor having held Plaintiffs evaluation paperwork so that she would effectively be
compelled to interact with him. Although Plaintiffs proficiency report ultimately reflected an
employee proficiency rating of “high satisfactory,” such rating came only after delays and the
Director’s change of a rating from “satisfactory.” Plaintiff had also not been given credit for her
prior experience as an RN with respect to setting her pay grade. Upon information and belief, this

sequence of events transpired based upon the belief or expectation that an adverse employment
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 15 of 53 PagelD: 15

action or development with respect to Plaintiff would occur. Even tough no adverse employment
event occurred, during this time period, the delays or preliminary report of “satisfactory” from a
Director who had not been a direct supervisor and therefore not been in a position to properly
evaluate Plaintiff's work could at that time have been used in a manner so as to unjustly negatively
impact Plaintiff's employment conditions.

60. As an additional form of retaliation, on January 28 and 29, 2019, the Director or
another director assigned Plaintiff to work the evening shift (1:00 pm to 9:30 pm). Such a transfer
was in violation of Plaintiff's medical requirement for the assignment of light duty during such
time period. Shortly after Plaintiff's reporting of sexual harassment to EEO and the Department,
the Director had told Plaintiff that she must work nights. Plaintiff's medical accommodation had
already been approved and such assignment directly contradicted such approval.

61. Separately, on February 2, 2019, Plaintiff was required to work the day without a
break, being advised only that the Unit was understaffed. Upon information and belief, this
discrete incident is reflective of the larger pattern of conduct which arose following Plaintiff's
reporting of sexual harassment experienced at work.

62. Beginning on or about February 11, 2019, the Director began to repeatedly request
additional medical documentation from Plaintiff, including diagnosis, medications, and private
health care information. Plaintiff had been in the process of recovering from her injuries and was
receiving medical directives which would allow her to resume an increasing scope of duties, while
short of being able to work on all types of shifts or every kind of duty. Through March and April
2019, Plaintiff could work duties that did not include charge nurse, and could work at least on a

temporary basis until 4:00 pm, which included the 7:30 am to 4:00 pm shift. The Director would
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 16 of 53 PagelD: 16

continue to harass Plaintiff and require that she provide more levels of documentation than would
be required of other employees in similar circumstances.

63. As another form of retaliation set forth in the EEOC claim filed in 2019, beginning
on April 12, 2019, the Director would require that Plaintiff work a schedule that included all
Saturdays and Sundays, all weekend, with no weekends off. The Director would even require that
the supervisor in charge of Plaintiff set and enforce such schedule even though the supervisor did
not agree with the Director’s actions. The supervisor would attempt to devise a schedule which
did not require Plaintiff to work all weekends, only to be threatened with disciplinary writeups
unless the supervisor carried out the Director’s orders concerning Plaintiffs schedule.

64. The schedule requiring Plaintiff to work every Saturday and Sunday violated
Department policies. No other employees were subjected to such requirements to work all
weekend days in perpetuity. Such scheduling also violates the contract between the Department
and Union representing employees that include nursing personnel.

65. Altogether, the scheduling requirements concerning Plaintiffs shift, weekend
hours, and detailing between Units 18B to 12B violated Plaintiff's requests for reasonable
accommodations concerning her recovery from workplace injuries. Plaintiff had also incurred
such injuries and was suffering from stress and related conditions resulting from her sexual
harassment and had required treatment and medications. The director’s imposition of schedules
the likes of which no other employees were subjected to also impeded Plaintiff's ability to pursue
her required medical treatments during such period of time.

67. Altogether, such conduct was retaliatory with pretext with respect to Plaintiff's
reporting if herself being subjected to unlawful sexual harassment by her Supervisor. The

Department failed to take adequate remedial measures and even arranged her detailing assignments
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 17 of 53 PagelD: 17

in such a way that she would have to walk past a working area which the Supervisor had been
overseeing, all without any notitication concerning his employment status or any remedial
measures.

68. Upon information and belief, Plaintiff was perceived as an easy mark for sexual
harassment by the Supervisor given her status as being a Caucasian female of Turkish and
Armenian descent, with some language and custom barrier, and with a husband who was living
abroad.

69. The experiences described herein above caused Plaintiff to suffer significant
damages, stress, emotional damage, pain and suffering, loss of wages and income, loss of leave
time as she has had to take such time as per physicians’ orders, and potential professional damage
as it is unclear whether she might encounter further resistance concerning her professional growth.

70. The actions described hereinabove, constitute unlawful discrimination under
Federal and State law, for which Plaintiff has suffered damages and will continue to suffer
damages.

FIRST COUNT

(Unlawful Gender, Race, and National Origin Discrimination and Retaliation - Title VII of
the Civil Rights Act of 1964 and New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et

seq.)
71. Plaintiffrepeats and incorporates each and every preceding paragraph as if set forth

at length herein.
72. Plaintiff has been subjected to gender discrimination by her fellow coworkers and

suffered adverse employment consequences on the basis of her gender, race, national origin, and

in retaliation for complaining about the discriminatory conduct of her coworkers.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 18 of 53 PagelD: 18
TS The actions described hereinabove. all of which were performed in willful, wanton
and reckless disregard of Plaintiff's rights under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., and the New Jersey Law Against Discrimination, N.J.S.A.
10:5-1 et seq.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct and willful and
wanton disregard for Plaintiffs entitlement to a discriminatory free work environment:

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.

SECOND COUNT

(Hostile Working Environment- Title VII of the Civil Rights Act of 1964 and New Jersey
Law Against Discrimination, N.J.S.A. 10:5-1 et seq.)

74. Plaintiff repeats and incorporates each and every preceding paragraph as if set forth
at length herein.

75. Throughout her employment with Defendants, Plaintiff was victimized by a work
environment that was hostile toward female employees and employees based on race and national

origin. Despite Plaintiffs reports concerning her harassment, which occurred in a severe and
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 19 of 53 PagelD: 19

pervasive manner, no effective actions or corrective measures were taken by Defendants to protect
Plaintitt from being treated in a derogatory manner, harassed, humiliated, and intimidated by her
coworkers.

76. The actions described hereinabove, all of which were performed in willful, wanton
and reckless disregard of Plaintiff's rights under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., and the New Jersey Law Against Discrimination, N.J.S.A.
10:5-1 et seq.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct and willful and
wanton disregard for Plaintiff's entitlement to a discriminatory free work environment;

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.

THIRD COUNT

(Sexual Harassment — Quid Pro Quo/Violation of the Law Against Discrimination - Title
VII of the Civil Rights Act of 1964 and New Jersey Law Against Discrimination, N.J.S.A.

10:5-1 et seq.)

19
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 20 of 53 PagelD: 20
77 Plaintiff repeats and incorporates each and every preceding paragraph as if set forth
at length herein.

78. Throughout her employment with Defendants, Plaintiff was continuously harassed
by her Supervisor, who made harassing sexual remarks, made quid pro quo sexual propositions,
and made unwanted physical contact a condition of her job. Plaintiff's refusal to engage in sexual
contact with the Supervisor Mancuso in her loss of ability to work and being ostracized by her
supervisor, and derogatory comments by her Supervisor, and ultimately being sexually harassed
and assaulted by the Supervisor.

79. The actions described hereinabove, all of which were performed wantonly and
intentionally, constitute a violation of Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq., and the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1 et seq.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct and willful and
wanton disregard for Plaintiff's entitlement to a discriminatory free work environment;

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 21 of 53 PagelD: 21

FOURTH COUNT
(Retaliation by Department of Veterans Affairs’ Supervisor(s)/Manager(s) - Title VII of the
Civil Rights Act of 1964 and New Jersey Law Against Discrimination,
N.J.S.A. 10:5-1 et seq.)

80. Plaintiff repeats and incorporates each and every preceding paragraph as if set forth
at length herein.

81. Plaintiff has suffered materially adverse employment consequences in retaliation
for complaining about the discriminatory conduct of her supervisor(s)/manager(s). Plaintiff has
engaged in a protected activity by making such complaints of unlawful behavior of sex and gender
discrimination, hostile work environment, sexual harassment, and related claims, and retaliation
to her supervisor(s)/manager(s) at the Department, to the VA Police Department, and the EEOC
for all relevant time periods underlying the factual basis of Plaintiffs allegations and Complaint.

82. Plaintiff has suffered and continues to suffer materially adverse employment
consequences as a result of retaliation, in the form of the consequences described above herein,
including the retaliatory conduct of the Director.

83. Plaintiff's Director scrutinized Plaintiff's time and work schedule, altered her work
schedule, demanded additional medical documentation, and created or directed scheduling in
violation of her medical orders and reasonable accommodations, issued warnings and reprimands,
upon information and belief, to stain Plaintiff's working record and set up Plaintiff to be removed
from Department employment, refused Plaintiffs documentation verifying her medical
conditions, and impaired her ability to work in a manner that is not demanded of other employees.

84. Plaintiff has suffered materially adverse employment consequences in retaliation

for answering questions during the EEO investigation of her EEO Complaint.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 22 of 53 PagelD: 22

85 Plaintiff has suffered materially adverse employment consequences in retaliation
tor complaining to law enforcement and police, including postal investigators in connection with
her EEO Complaint and the Supervisor Mancuso’s discrimination, harassment, sexual assaults and
related wrongful and illegal actions perpetrated by him against Plaintiff.

86. Plaintiff has suffered materially adverse employment consequences in retaliation
for resisting the sexual advances of the Supervisor.

87. Plaintiff has suffered materially adverse employment consequences in retaliation
for cooperating in the EEO process.

88. Plaintiff has suffered materially adverse employment consequences and been
threatened with termination for reasons that are discriminatory and for asserting her right to be free
from employment discrimination including harassment, and to be able report discrimination
pursuant to Department policy and procedures, which is all protected activity.

89. The suspicious timing of the actions taken since Plaintiff's reporting of sexual
harassment, and the nature of the complaints, and the verbal abuse and accusations that she is
somehow a “problem”, are all inconsistent with Plaintiff's prior work performance and good
employee reviews, her quiet nature and her polite character, all support an inference of retaliation.

90. The actions described hereinabove, all of which were performed in willful, wanton
and reckless disregard of Plaintiff's rights under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e et seq., and the New Jersey Law Against Discrimination, N.J.S.A.
10:5-1 et seq.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,

assessing penalties and sanctions, and awarding her:
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 23 of 53 PagelD: 23

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct and willful and
wanton disregard for Plaintiff's entitlement to a discriminatory free work environment;

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.

FIFTH COUNT
(Aiding and Abetting Under the Law Against Discrimination - N.J.S.A. 10:5-1 et seq.)

91. Plaintiff repeats and incorporates each and every preceding paragraph as if set forth
at length herein.

92. Defendants, based upon the allegations set forth above, have aided, abetted incited
compelled and/or coerced the doing of acts, against Plaintiff, that are forbidden under the Law
Against Discrimination, in violation of, among other things, N.J.S.A. 10:5-12(e).

93. The actions described hereinabove were performed in willful, wanton and reckless
disregard of Plaintiff's rights under the New Jersey Law Against Discrimination, N.J.S.A. 10:5-1
et seq.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied

her;
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 24 of 53 PagelD: 24

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct was in wanton
disregard for Plaintiff's entitlement to a workplace free from harassment and retaliation;

(ec) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.

SIXTH COUNT
(Vicarious/Derivative Liability for Unlawful Harassment by Department of Veterans
Affairs Supervisors and Managers-Title VII of the Civil Rights Act of 1964
and Common Law)

96. Plaintiff repeats and incorporates each and every preceding paragraph as if set forth
at length herein.

97. Each and every act or omission alleged in this Complaint to have been committed
or omitted by an individual, or a discrete group of individuals, was committed or omitted using the
authority given to the person alleged to have committed or omitted the act by supervisor(s) and
person(s) with management authority vested upon them by virtue of their employment with the
Department of Veterans Affairs.

98. Defendant Department and employees had a duty to Plaintiff to properly hire,
supervise and monitor its employees, to ensure that illegal behavior was not committed, condoned

or permitted to continue, either negligently or intentionally.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 25 of 53 PagelD: 25

99 As a direct and proximate result of Defendants’ acts and omissions, Plaintiff has
and will continue to sutter permanent and irreparable physical, psychological, emotional, and
financial injuries, losses and tribulations.

100. No immediate steps were taken by the Department of Veterans Affairs to terminate
the employment of any of the individuals involved in harassing or retaliating against Plaintiff as
described herein above.

101. In particular, the Supervisor was not terminated even after physically, emotionally
and verbally threatening Plaintiff, harassing her, assaulting her, discriminating against her, and
putting her in constant fear of her physical well-being at the VA, as well as posing a threat to
others.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct was in wanton
disregard for Plaintiffs entitlement to a workplace free from harassment and retaliation:

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 26 of 53 PagelD: 26

SEVENTH COUNT
(Common Law Intentional Infliction of Emotional Distress)

102. Plaintiff repeats and incorporates each and every preceding paragraph as if set forth
at length herein.

102. Upon learning through Plaintiff's reports and representations that she did not want
to engage in sexual contact with the Supervisor, the individual supervisors and management
officials and VA, vicariously, engaged in a concerted campaign to intentionally inflict emotional
distress upon Plaintiff.

103. Asa direct and proximate result, Plaintiff has and will continue to suffer permanent
and irreparable physical, psychological, emotional and financial injuries, losses and tribulations.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct was in wanton
disregard for Plaintiff's entitlement to a workplace free from harassment and retaliation;

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 27 of 53 PagelD: 27

EIGHTH COUNT
(Common Law Negligent Infliction of Emotional Distress)

104.  Plaintiffrepeats and incorporates each and every preceding paragraph as if set forth
at length herein.

105. Upon learning about Plaintiff's sexual harassment and assault, Defendants, and
agents, managers, and supervisors, individually and in their official capacities negligently or
recklessly inflicted emotional distress upon Plaintiff by permitting the Supervisor to continue to
work in the same building as Plaintiff and allowed subsequent retaliation against Plaintiff by
Defendants. As a direct and proximate result of this negligence, Plaintiff has and will continue to
suffer permanent and irreparable physical, psychological and financial injuries, losses and
tribulations.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Preyudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct was in wanton
disregard for Plaintiff's entitlement to a workplace free from harassment and retaliation;

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 28 of 53 PagelD: 28

NINTH COUNT
(Common Law Offensive Physical Contact Made or Threatened / Assault and Battery)

106. Plaintiff repeats and incorporates each and every preceding paragraph as if set forth
at length herein.

107. The Supervisor’s conduct as described above, at all relevant times, included
repeated instances of him repeatedly touching Plaintiff in a nonconsensual, unwelcomed manner,
or reasonable apprehension of such unwanted touching occurring repeatedly and in an
unwelcomed manner that was carried out with malice, a wanton disregard of Plaintiff's personal
rights and sensitivities, and/or a foreseeability of unintended harmful consequences.

108. Asa direct and proximate result of this negligence, Plaintiff has and will continue
to suffer permanent and irreparable physical, psychological, emotional and financial injuries,
losses and tribulations.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct was in wanton
disregard for Plaintiffs entitlement to a workplace free from harassment and retaliation:

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 29 of 53 PagelD: 29

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.
TENTH COUNT
(Common Law and Title VII Failure to Supervise/Train — Negligent Supervision Claim)

109. Plaintiff repeats and incorporates each and every preceding paragraph as if set forth
at length herein.

110. Defendant VA failed to supervise and/or train its supervisors and managers with
respect to VA’s known policies and procedures put in place to eliminate and guard against sexual
harassment and discrimination and hostile work environment, including but not limited to the VA
Zero Tolerance Policy on Workplace Harassment, EEO Directive, and EEOC Policy, as set forth
in Exhibits attached hereto.

111. Asa direct and proximate result of this negligence, Plaintiff has and will continue
to suffer permanent and irreparable physical, psychological, emotional and financial injuries,
losses and tribulations.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Preyjudgment and post judgment interest;

(d) Punitive damages for Defendants’ extreme and outrageous conduct was in wanton
disregard for Plaintiff's entitlement to a workplace free from harassment and retaliation;

(e) Costs of suit, including reasonable attorneys’ fees;
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 30 of 53 PagelD: 30

(f) Statutorily imposed damages:
(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.
ELEVENTH COUNT
(Rehabilitation Act of 1973)

112.  Plaintiffrepeats and incorporates each and every preceding paragraph as if set forth
at length herein.

113. Defendant’s actions, as carried out by the actions of the Director, with respect to
discrimination against Plaintiffs disabilities as described hereinabove, as well as scheduling
requests, scheduling in violation of Plaintiffs medical orders and policies of the VA and Union
covering VA nursing personnel, and denial of Plaintiff's requests, and demands for additional
production of Plaintiff's medical information, constitutes a violation of the Rehabilitation Act of
1973, 29 U.S.C, Sections 701, 706, 791, et seg., for which Plaintiff is entitled to relief.

114. Asa direct and proximate result of this negligence, Plaintiff has and will continue
to suffer permanent and irreparable physical, psychological, emotional and financial injuries,
losses and tribulations.

WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally,
assessing penalties and sanctions, and awarding her:

(a) Equitable damages, including but not limited to, lost wages, benefits and interest, denied
her;

(b) Compensatory damages, including but not limited to, all damages for pain and suffering
and other losses resulting from Defendants’ unlawful actions;

(c) Prejudgment and post judgment interest;
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 31 of 53 PagelD: 31

(d) Punitive damages for Defendants’ extreme and outrageous conduct was in wanton
disregard tor Plaintiffs entitlement to a workplace free from harassment and retaliation;

(e) Costs of suit, including reasonable attorneys’ fees;

(f) Statutorily imposed damages;

(g) Any such other relief deemed by the Court to be equitable and just, as provided by law.

Bell & Shivas, P.C.
Attorneys for Plaintiff

/s/ Joseph J. Bell

Joseph J. Bell, Esq.

Dated: July 6, 2021

JURY DEMAND

Plaintiff demands a trial by jury as to all issues.

Bell & Shivas, P.C.
Attorneys for Plaintiff

/s/ Joseph J. Bell
Joseph J. Bell, Esq.
Dated: July 6, 2021
DESIGNATION OF TRIAL COUNSEL

Plaintiff hereby designates Joseph J. Bell, Esq. as trial counsel.

Bell & Shivas, P.C.
Attorneys for Plaintiff

/s/ Joseph J. Bell

Joseph J. Bell, Esq.

Dated: July 6, 2021
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 32 of 53 PagelD: 32

CERTIFICATION
Pursuant to Local Rule ! 1.2, | certify that the matter in controversy alleged in the foregoing
Complaint is not currently being litigated before any Court and the matter is not the subject of any
alternative dispute resolution proceedings. The matters arise, however, out of the USPS EEO
formal complaint and investigation. An additional EEO matter is pending arising out of

subsequent facts, as set forth in footnote | above.

Bell & Shivas, P.C.
Attorneys for Plaintiff

/s/ Joseph J. Bell
Joseph J. Bell, Esq.

Dated: July 6, 2021
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 33 of 53 PagelD: 33

VERIFICATION
I am the Plaintiff in connection with the foregoing Complaint. The allegations contained
in said Complaint are true to the best of my information, knowledge and belief. The said
Complaint is made in truth, good faith and without collusion for the causes set forth therein.
I hereby certify and verify that the foregoing statements made by me are true.
I understand that if any of the foregoing statements are willfully false, I am subject to

punishment.

 

Asuman Savasci
Dated: July 5, 2021
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 34 of 53 PagelD: 34

VISIT!

VERIFICATION

 

 

Fam the Plaintiff in connection with the foregoing Complaint. ‘The allegations contained
in sad Complaint are truc to the best of my information, knowledge and belief The said
Complaint is made in uth, good faith and without collusion for the causes set forth therein,

{hereby certify and verity that the foregoing statements made by me are true.

=

T understand that if any of the foregoing statements are willfully false, | am subject to

punishment,

 

Asunian Savascl
Dated: July 5, 2021

 

 
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 35 of 53 PagelD: 35

EXHIBIT A

 
Case 2:21-cv-13373 Documenti1 Filed 07/06/21 Page 36 of 53 PagelD: 36

Get help from Veterans Crisis Line

 

LOCATOR CONTACT SEARCH

(https://www.va.gov)

 

VA (http://www.va.gov/) » Health Care (http://www.va.gov/health) » Public Health (/index.asp) » About Us (/PUBLICHEALTH/about/index.asp)
» VHA’s Workplace Violence Prevention Program (WVPP)

Public Health

MENU

VHA’s Workplace Violence Prevention Program (WVPP)

The WVPP develops and implements policy for workplace violence prevention in healthcare. Find out more about
VHA's workplace violence prevention in healthcare facilities (/employeehealth/threat_management/index.asp).

In order to promote a culture of safety, VHA has adopted a simultaneous, four-pronged approach. The process of
workplace violence prevention is summarized in the figure below.

Leadership All Personnel

  
         
   

Assess

      
     

Disruptive Behavior
Committee (BC)
and Employed
Threat Assessment
Team (EFAT]

Management
Plan
Order of

  

a

Disruptive Behavior

  
 

  

 
 
  

 
 
 
 

   
   
  
 

 
 
   

Behavioral Reporting System
Restriction . (DBRS) and Workplace
(OBR) acu Behavioral Risk fy
Reeard Flag Assessment {WBRA) oj! Sy,
(PRF) etter nite LEE

  

Report

Van Male, February 2016
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 37 of 53 PagelD: 37
Employee Education and Training: Prevention and Management of Disruptive

Behavior (PMDB)

PMDB Program objectives Include:

* To ensure that that the PMDB employee training program reflects the best and most up-to-date practices in the
field and addresses the risks to VHA employees working in the constantly evolving setting for healthcare
delivery

° To enhance the PMDB training methodology, including the use of Web-based learning to standardize the
employees' knowledge base, and ensure that all VHA staff have needed information.

Event Reporting and Data Management: Disruptive Behavior Reporting System
(DBRS)

¢ VHA has developed and installed in every facility, a secure, web-based DBRS that allows all employees to
have a voice regarding any concerns they may have about safety.

¢ The DBRS provides information back to employees that their reports have been received and that action is
being taken to address their concerns.

Individualized Assessment and Management Plan

¢ VHA emphasizes the ethical use of evidence-based, data-driven threat assessment and management
practices.

* In accordance with current community best practice standards, VHA has implemented multi-and
interdisciplinary teams in every facility to make individual assessments and develop customized safety plans.

Safety Plan Communication

« VHA has developed and implemented an electronic alert and notification system to communicate safety plan
information at the initial moments of a patient encounter.

° In so doing, VHA's program model communicates directly with employees, thus completing the interactive and
ongoing process of promoting workplace safety.

Download free viewer and reader software (http:/(www.va.gov/viewer.htm) to view PDF, video and other file formats.

return to top a

CONNECT

Veterans Crisis Line: (https:/Awww.veteranscrisisline.net/)

1-800-273-8255 (tel:+18002738255) (Press 1)

Social Media

MRM Esciie)
{heat intitle

 

va ol Spa ected asp)
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 38 of 53 PagelD: 38
EMAIL UPDATES

| Email Address

 

 

VA HOME

QUICK LIST

RESOURCES

ADMINISTRATION

 

U.S. Department of Veterans Affairs | 810 Vermont Avenue, NW Washington DC 20420
Last updated December 21, 2016
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 39 of 53 PagelD: 39

EXHIBIT B

 
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 40 of 53 PagelD: 40

Department of Veterans Affairs VA DIRECTIVE 5979
Washington, DC 20420 Transmittal Sheet

December 8, 2020

HARASSMENT PREVENTION POLICY

1. REASON FOR ISSUE: This directive establishes the Department of Veterans Affairs
(VA) harassment prevention policy. It outlines roles and responsibilities to help VA
maintain a workplace free from harassment.

2. SUMMARY OF CONTENTS/MAJOR CHANGES: “Enforcement Guidance: Vicarious
Employer Liability for Unlawful Harassment by Supervisors,” June 18, 1999, Equal
Employment Opportunity Commission (EEOC), requires Federal agencies to
establish anti-harassment procedures that cover all protected bases of
discrimination. This directive reflects longstanding policy at the Department of
Veterans Affairs (VA) for maintaining a model workplace free from harassment and
other forms of discrimination. The VA further prohibits employees from engaging in
harassing conduct for any reason regardless of whether the conduct is related to one
of the Federally protected bases. The electronic version of this directive is
maintained on the VA Publications website.

3. RESPONSIBLE OFFICE: The Office of Resolution Management, Diversity and
Inclusion (ORMD)I).

4. RELATED HANDBOOK/DIRECTIVE: VA Handbook 5979, Harassment Prevention
Program Procedures (not yet published).

5. RESCISSION: None.

CERTIFIED BY: BY DIRECTION OF THE SECRETARY OF
VETERANS AFFAIRS:

/s/ /s/

Karen L. Brazell Daniel R. Sitterly

Principal Executive Director, Office of Assistant Secretary for

Acquisition, Logistics and Construction Human Resources and Administration/
and Chief Acquisition Officer, and Operations, Security and Preparedness

Acting Assistant Secretary for
Enterprise Integration

DISTRIBUTION: Electronic only
Case 2:21-cv-13373 Documenti1 Filed 07/06/21 Page 41 of 53 PagelD: 41

VA Directive 5979 December 8, 2020

HARASSMENT PREVENTION POLICY

1. PURPOSE. This directive establishes the Department of Veterans Affairs (VA)
harassment prevention policy.

POLICY. It is policy at VA to maintain a work environment free from harassment.

Harassing conduct will not be tolerated. This policy requires immediate and
appropriate action to be taken by management when notified of hostile conduct that
is, or has the potential to become, severe or pervasive to the point that it constitutes
a legal claim of sexual or non-sexual harassment.

a.

EEOC defines harassment as any unwelcome verbal or physical conduct based
upon race, color, religion, sex (including gender identity, transgender status,
sexual orientation, and pregnancy), national origin, age, disability, genetic
information, parental status or retaliation for opposing discriminatory practices or
participating in the discrimination complaint process, when:

(1) The behavior can reasonably be considered to adversely affect the
work environment, or,

(2) An employment decision affecting the employee is based upon the
employee’s acceptance or rejection of such conduct.

Sexual harassment involves unwelcome sexual advances, requests for sexual
favors, and other verbal or physical conduct of a sexual nature when submission
to or rejection of such conduct is made explicitly or implicitly a term or condition of
one’s employment or is used as a basis for career or employment decisions
affecting that person; or such conduct interferes with an individual's performance
or creates an intimidating, hostile or offensive work environment.

VA further prohibits employees from engaging in harassing conduct for any
reason regardless of whether the conduct was related to one of the legally
protected bases identified above in paragraph 2.a.

Additionally, it is important to understand the distinction between harassment and
legitimate management actions. For example, management is required to provide
performance feedback to employees regarding time and attendance, conduct, and
work performance. Negative feedback or action from management can be
unpleasant for the employee, but negative feedback or delivery of same may not
rise to the level of harassment. Harassment does not involve whistleblower
retaliation. Examples of harassment include but not limited to offensive jokes,
slurs, threats, offensive objects or pictures and intimation.

Harassment allegations may be reported to the immediate supervisor; another
management official if the alleged harasser is the immediate supervisor; the local
Harassment Prevention Coordinator (HPC); or the VA Harassment Prevention
Program (HPP) Office at 1-888-566-3982.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 42 of 53 PagelD: 42

VA Directive 5979 December 8, 2020

f. VA will not tolerate retaliation against any individual for reporting harassing
conduct under this or any other policy or procedure, or for assisting in any
inquiry about such a report.

3. RESPONSIBILITIES.

a. Assistant Secretary for Human Resources and Administration/Office of
Security and Preparedness (AS HRA/OSP) shall provide oversight and support
to the HPP, ensuring a harassment-free environment is established and
maintained in the VA

b. Under Secretaries, Assistant Secretaries, and Other Key Officials shall
perform following functions as outlined in VA Handbook 5979: (not yet
published)

(1) Ensure all employees are aware the policy is posted on the VA Publication
Website and produce locally for employees who do not have access to email.

(2) Coordinate with the ORMDI HPP office to ensure that all employees receive
harassment prevention training provided by the ORMDI HPP office.

(3) Appoint an HPC point of contact to coordinate with the ORMDI HPP office on
all reports of harassment at the facility and staff office level.

(4) Coordinate with the ORMDI HPP office to ensure that the HPC receives all HPC
training within 30 -45 days of appointment.

(5) Ensure that an investigation into harassment allegations is completed
within 30 business days of receipt of the allegation.

(6) Appoint individual(s) as determined through coordination with the HPP
Program Manager (PM), to serve on a pool of neutral factfinders. The
factfinders will receive training and remain available to conduct-fact-
findings to the extent necessary.

c. Deputy Assistant Secretary/Office of Resolution Management,
Diversity and inclusion (DAS ORMDi) shall:

(1) Provide executive leadership, general oversight and support to the HPP
and ensure that its functions remain separate and distinct from Equal
Employment Opportunity (EEO) complaint processing functions.

(2) Designate an ORMDI HPP Program Manager.

(3) Develop and oversee VA-wide policy for processing harassment
allegations.

(4) Provide an electronic case management system and a call center to receive
harassment allegations from VA employees and managers.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 43 of 53 PagelD: 43

VA Directive 5979 December 8, 2020

(5) Serve as the advisor to the AS/HRA/OSP on harassment matters.

d. The ORMDI HPP Program Manager shall:

(1) Develop and oversee VA-wide policy for processing allegations of
harassment in the ORMDI HPP office.

(2) Establish HPP assessment guidelines for reviewing and documenting
compliance with applicable laws, regulations and directives regarding
allegations of harassment for facility and staff offices. Conduct a minimum of
10 compliance reviews per fiscal year.

(3) Ensure that policies and procedures for processing allegations of
harassment are developed, distributed and maintained in accordance with
applicable laws and regulations.

(4) Advise and assist the DAS/ORMDI and other key officials on matters relating
to the HPP processes.

(5) Provide the DAS/ORMDI with Administration and Staff Office performance
reports, evaluations and trend data regarding HPP compliance with
applicable laws and regulations.

(6) Track, monitor and report the quantity and quality of VA’s harassment
prevention activities uploaded into the Harassment Prevention Program
Intake System (HPPIS).

(7) Coordinate Department-wide training on how to prevent harassment in the
workplace and procedures for reporting and addressing harassment in
accordance with applicable EEOC regulations.

(8) Ensure that all allegations of harassment are processed in accordance with
applicable laws, regulations, directives and the HPP Handbook.

(9) Work with VA management officials to raise awareness on their
responsibilities in the Harassment Prevention arena.

(10) Ensure that all employees receive the appropriate level of training required
by EEOC directives and that sufficient resources are allocated to achieve
organizational objectives.

(11) Review and approve all existing VA and Administration policies and
information documents to make sure they are current, complete, and
aligned with VA’s Sexual Harassment Policy.

e. ORMDI HPP Program Specialist shall:

(1) Serve as HPP subject matter experts (SMEs) providing program guidance
and education to customers and stakeholders.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 44 of 53 PagelD: 44

VA Directive 5979 December 8, 2020

(2) Upload, review, and monitor reports of harassment in the HPPIS.

(3) Notify Administration, Staff Office and facility Directors upon receipt of reports
of harassment and when offices fail to respond within 30 business days.

(4) Timely monitor and track case assignments to include following up with
allegers to ensure their allegations are handled in accordance with the HPP
procedures.

(5) Coordinate with management and the HPCs to ensure that all allegations of
harassment are addressed in accordance with EEOC regulations.

(6) Work closely with management to monitor compliance on corrective actions
taken.

(7) Develop uniform training programs and collaborate with other VA
organizations in the delivery of training for managers and employees in
areas that often lead to HPP and EEO complaints.

(8) Identify internal and external training programs to address training needs.
(9) Conduct a compliance review at facilities and/or Staff Offices.
f. VA Harassment Prevention Coordinator shall:

(1) Serve in a collateral role as a coordinator for harassment allegations
received in their respective Administrations and/or Staff Offices.

(2) Coordinate with the HPP Program Specialist to ensure management is aware
and timely addresses all allegations assigned to them throughout the
process.

(3) Review, update and input all required information and records in the HPPIS
related to reports of harassment.

(4) Serve as a point of contact for staff to report allegations of harassment.
Upon receipt of a report of harassment, HPC will notify management and
educate the alleger on the next steps in the process staff on the HPP
process.

(5) Coordinate with the ORMDI HPP office on providing HPP awareness training
to the workforce.

g. VA Administration and Staff Office Managers/Supervisors shall perform
following functions as outlined in VA Handbook 5979:(not yet published)

(1) Work to prevent harassment in the workplace.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 45 of 53 PagelD: 45

VA Directive 5979 December 8, 2020

(2) Ensure that their subordinates are aware of this directive and associated
handbook VA Handbook 5979 (not yet published) and its requirements.

(3) Ensure that all employees receive harassment prevention training.

(4) Immediately begin to address (within five business days) any incident of
inappropriate and harassing behavior (e.g., separate the alleged perpetrator of
sexual harassment from the employee alleging harassment; begin an inquiry,
factfinding, mediation, administrative investigation, to the extent possible).
Allegations involving senior leaders, as defined in VA Directive 0500, must be
reported to OAWP. OAWP may investigate these allegations. Notify the
ORMDI HPP office that the case was reported to OAWP. For more information
about OAWP, visit www.va.gov/accountability.

(5) Ensure allegations of inappropriate and harassing behavior are kept
confidential, to the extent permitted by law.

(6) Submit a copy of the completed factfinding, inquiry, administrative
investigation and/or outcome to the HPP and/or HPC within 30 business
days of the receipt of the report of harassment. A template will be
provided in Handbook 5979, not yet published.

(7) Within three (3) business days of the outcome, follow up with the
employee who reported the harassing behavior.

(8) Take prompt and appropriate corrective and disciplinary action against
personnel who have engaged in harassing conduct or who have not carried
out their responsibilities under this policy.

(9) Within three (3) business days, notify the ORMDI HPP office of the corrective
action or any other measures taken to address the substantiated allegations.

(10) Notify the ORMDI HPP office, within two (2) business days, of all reports of
harassment (one (1) business day for sexual harassment), reported directly
to the facility or staff office and not to the HPP Agency Office. Submit
documentation outlining efforts to address issues and the outcome.

(11) Participate and support the HPP Compliance Review Program, conducted at
facilities or staff offices. Provide a corrective action plan within thirty (30)
business days of receipt of the HPP Compliance Review Program Final
Report.

h. General Counsel In addition to the responsibilities in Para 3 b above, shall
provide expert legal advice and guidance relevant to harassment prevention
responsibilities and assist in legal issues that arise during HPP inquiries.

i. Assistant Secretary for Accountability and Whistleblower Protection In
addition to the responsibilities in Para 3 b above, shall:
Case 2:21-cv-13373 Documenti1 Filed 07/06/21 Page 46 of 53 PagelD: 46

VA Directive 5979 December 8, 2020

(1) Receive allegations of harassment against senior leaders as defined in VA
Directive 0500.

j. Administration and Staff Office Human Resource Offices (HR) shall:

(1) Receive biannual HPP training specific to their roles in TMS, as provided by
ORMDI.

(2) Provide guidance and advice to employees and management to address
harassment allegations.

k. Employee Relations/Labor Relations (ER/LR) Supervisor shall:

(1) Provide guidance and advice to management to address harassment
allegations when a complaint of harassment has been received from the
ORMDI HPP office.

(2) Provide guidance and advice to management when corrective action is
required in response to harassment allegations.

(3) Provide confirmation to the ORMDI HPP office within three business days
that corrective action has been taken when it has been determined that
inappropriate behavior has occurred.

|. It is VA policy that all VA Employees shall:
(1) Act professionally and refrain from inappropriate and harassing conduct.

(2) Immediately report inappropriate and harassing behavior to a management
official, HPC and/or the ORMDI HPP office, if subjected to unwelcome hostile
or abusive conduct.

(3) Immediately report inappropriate and harassing behavior to a management
official, HPC and/or the ORMDI HPP office, if as a bystander, harassing
behavior is witnessed.

(4) Fully cooperate in an inquiry or fact-finding of a harassment allegation.
4. REFERENCES.

a. Title Vil of The Civil Rights Act of 1964, as amended, 42 United States Code
(U.S.C.) §2000e-16.

b. Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §633a.

c. Americans with Disabilities Act Amendments Act of 2008, 42 U.S.C. §12101 et
seq.

d. Rehabilitation Act of 1973, as amended, 29 U.S.C. §791(q).
Case 2:21-cv-13373 Documenti1 Filed 07/06/21 Page 47 of 53 PagelD: 47

VA Directive 5979 December 8, 2020

e.

Civil Service Reform Act of 1978, 5 U.S.C. §2302(b) (10).

Genetic Information Nondiscrimination Act of 2008, (GINA), 42 U.S.C. §2000ff-
1(b).
The Pregnancy Discrimination Act of 1978, P.L. Number 95-955.

Executive Order 11478, as amended, prohibiting discrimination based onsexual
orientation, May 28, 1998.

Executive Order 13152 prohibiting discrimination based on parental status, May
2000.

EEOC Management Directive 715, December 3, 2019.

EEOC Enforcement Guidance: Vicarious Employer Liability for Unlawful
Harassment by Supervisors, June 18,1999.

EEOC Management Directive 110, as revised, August 5, 2015.

. VA Secretary Equal Employment Opportunity, Diversity and Inclusion, No FEAR

and Whistleblower Rights and Protection Policy Statement, December 19,2019.

VA Secretary Memo regarding the establishment of the Anti-Hdarassment
Office/HPP, February 12, 2015.

VA Handbook 0500, Investigation of Whistleblower Disclosures and Allegations
Involving Senior Leaders or Whistleblower Retaliation

 

Equal Employment Opportunity Commission (EEOC)
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 48 of 53 PagelD: 48

VA Directive 5979 December 8, 2020

APPENDIX A
GUIDELINES TO REPORT HARASSING CONDUCT

1. REPORTING HARASSMENT

Harassment by or against VA employees, applicants, contract employees,
clients/patients, customers or anyone doing business with VA is strictly prohibited. Any
individual who has been subjected to and/or witnessed unwelcome conduct is
encouraged to inform the person(s) responsible for the conduct that it is unwelcome and
offensive. If the conduct continues or the individual is uncomfortable confronting the
responsible person(s) about the conduct, he or she must immediately report the matter
to the following:

a. Their immediate supervisor.

b. Another supervisor or other management official, if the supervisor is the alleged
harasser.

c. The HPC. For a list of HPCs, visit www.va.gov/ORM/HPP.asp.
d. The ORMDI HPP office at 1-888-566-3982.

In addition to understanding what harassment is, it is also important to understand what
it is not. Harassment should be distinguished from management's legitimate efforts to
supervise employee. For example, management is required to provide feedback to
employees regarding time and attendance, conduct, and work performance. Negative
feedback or action from management on these topics could be unpleasant for the
employee but may not rise to the level of harassment. Harassment does not involve
whistleblower retaliation.

All information pertaining to a harassment claim must be maintained on a confidential
basis. The maintenance of records and any disclosure of information from these records
must be in complete compliance with the Privacy Act, Title 5 U.S.C. 552a. Such
information can be disclosed on a “need to know’ basis.

VA will not tolerate retaliation against any individuai for reporting harassing conduct
under this or any other policy or procedure, or for assisting in any inquiry about such a
report)

2. INQUIRY INTO ALLEGATIONS OF HARASSING CONDUCT

A supervisor or manager who receives an allegation or witnesses harassing conduct
must:

a. Immediately assess the situation and consult with the HPC and/or Human
Resources Management ER/LR staff to determine what type of inquiry will occur.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 49 of 53 PagelD: 49

VA Directive 5979 December 8, 2020

10

Note: Harassment allegations involving senior leaders, as defined in VA Directive
0500, must be reported to OAWP. OAWP may investigate these allegations. For
more information about OAWP, visit www.va.gov/accountability.

Notify the alleger that his/her report of harassment has been received and an
inquiry into the allegations will be conducted.

Designate a factfinder immediately when it is determined that an informal fact-
finding is necessary. See the above note about harassment allegations involving
senior leaders. Managers and supervisors dealing with allegations of
inappropriate and harassing conduct should avail themselves of the expertise of
the HPP Specialist, HPC and/or HR Specialists throughout this process. This
expertise is critical when selecting the person who will serve as the factfinder.

NOTE: REPORTS OF SEXUAL HARASSMENT:

When sexual harassment reports are received directly by the HPC or the supervisor, the
HPC and supervisors are required to report the matter to the ORMDI HPP office within
one (1) business day for monitoring and tracking. The report must be in writing and
must include a brief description of the alleged harassing conduct, name of the alleger
and accused, and preliminary steps taken, in response to the allegation. For a sample
harassment complaint form to be used by the supervisor and the HPC visit
www.va.gov/ORM/HPP. asp.

d.

In consultation with subject-matter experts, make the ultimate determination as to
whether the conduct violated the policy and, if so, what type ofcorrective

action is warranted. Any employee, supervisor or manager who is found to have
violated the harassment prevention policy or procedures may be subjected to
disciplinary action.

The supervisor and/or designee will notify the employee who reported the
harassment of the completion and outcome of the process.

The ORMDI HPP office will:

a.

Monitor and track reports of harassment to ensure allegations were addressed by
management.
Follows up with employees to ensure that management notified them:

e of the outcome
e thatthe situation was resolved
e that any concerns about the process are addressed

Review all outcomes for appropriateness and timeliness.

Follow up with the appropriate management official to ensure that action is taken
in accordance with the VA Handbook 5979 (not yetpublished).
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 50 of 53 PagelD: 50

VA Directive 5979 December 8, 2020

11

Note: Reporting allegations of harassment in the Harassment Prevention arena does
not preclude an individual from filing an EEO complaint. The EEO and HPP are
separate programs, To file an allege harassment complaint in the EEO arena, the
individual must contact an ORMDI EEO Counselor within 45 calendar days of the date
of the alleged discrimination. For additional information, visit the ORMDI website at
http://www.va.gov/ORM/HPP.asp.
Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 51 of 53 PagelD: 51

EXHIBIT C

 
Case 2:21-cv-13373 Documenti1 Filed 07/06/21 Page 52 of 53 PagelD: 52

 

Espafol | Other Languages

 

 

U.S. Equal Employment [Enter search terms... || Search |
4 Opportunity Commission
CONNECT WITH US rae
Home | About EEOC | Employees & Applicants | Employers / Small Business |
Federal Agencies | Contact Us | |

 

 

Laws, Regulations,
Guidance & MOUs

Overview
Laws
Regulations
Guidance

Memoranda of
Understanding

Discrimination by
Type

Prohibited
Practices

Home > Laws, Regulations & Guidance > Types of Discrimination

Harassment

Harassment is a form of employment discrimination that
violates Title Vil of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, (ADEA), and the
Americans with Disabilities Act of 1990, (ADA).

Harassment is unwelcome conduct that is based on race,
color, religion, sex (including pregnancy), national origin,
age (40 or older), disability or genetic information.
Harassment becomes unlawful where 1) enduring the
offensive conduct becomes a condition of continued
employment, or 2) the conduct is severe or pervasive
enough to create a work environment that a reasonable
person would consider intimidating, hostile, or abusive. Anti-
discrimination laws also prohibit harassment against
individuals in retaliation for filing a discrimination charge,
testifying, or participating in any way in an investigation,
proceeding, or lawsuit under these laws; or opposing
employment practices that they reasonably believe
discriminate against individuals, in violation of these laws.

Petty slights, annoyances, and isolated incidents (unless
extremely serious) will not rise to the level of illegality. To be
unlawful, the conduct must create a work environment that
would be intimidating, hostile, or offensive to reasonable
people.

Offensive conduct may include, but is not limited to,
offensive jokes, slurs, epithets or name calling, physical
assaults or threats, intimidation, ridicule or mockery, insults
or put-downs, offensive objects or pictures, and interference
with work performance. Harassment can occur in a variety
of circumstances, including, but not limited to, the following:

Employer Coverage

15 or more
employees under
Title VIl and the
ADA, 20 or more
employees under the
ADEA

Time Limits

180 days to file a

charge
(may be extended by
State laws)

Federal employees
have 45 days to
contact an EEO
counselor

For more information:

> Title Vil of th
Civil Rights Act

>» The Age
Discrimination in
Employment Act

> The Americans
with Disabilities
Act

> Policy &
Guidance

> isti

See Also

Select Task Farce on
the Study of

ment in th

> Report of the Co-
Chairs of the
Select Task Force

 
 

Case 2:21-cv-13373 Document1 Filed 07/06/21 Page 53 of 53 PagelD: 53

* The harasser can be the victim's supervisor, a supervisor in another area, an
agent of the employer, a co-worker, or a non-employee.

* The victim does not have to be the person harassed, but can be anyone
affected by the offensive conduct.

+ Unlawful harassment may occur without economic injury to, or discharge of,
the victim.

Prevention is the best tool to eliminate harassment in the workplace. Employers
are encouraged to take appropriate steps to prevent and correct unlawful
harassment. They should clearly communicate to employees that unwelcome
harassing conduct will not be tolerated. They can do this by establishing an
effective complaint or grievance process, providing anti-harassment training to
the:r managers and employees, and taking immediate and appropriate action
when an employee complains. Employers should strive to create an
environment in which employees feel free to raise concerns and are confident
that those concerns will be addressed.

Employees are encouraged to inform the harasser directly that the conduct is
unwelcome and must stop. Employees should also report harassment to
management at an early stage to prevent its escalation.

Employer Liability for Harassment

The employer is automatically liable for harassment by a supervisor that results
in a negative employment action such as termination, failure to promote or hire,
and loss of wages. If the supervisor's harassment results in a hostile work
environment, the employer can avoid liability only if it can prove that: 1) it
reasonably tried to prevent and promptly correct the harassing behavior; and 2)
the employee unreasonably failed to take advantage of any preventive or
corrective opportunities provided by the employer.

The employer will be liable for harassment by non-supervisory employees or
non-employees over whom it has control (e.g., independent contractors or
customers on the premises), if it knew, or should have known about the
harassment and failed to take prompt and appropriate corrective action.

When investigating allegations of harassment, the EEOC looks at the entire
record: including the nature of the conduct, and the context in which the alleged
incidents occurred. A determination of whether harassment is severe or
pervasive enough to be illegal is made oma case-by-case basis.

If you believe that the harassment you are experiencing or witnessing is of a
specifically sexual nature, you may want to see EEOC's information on sexual
harassment.

xecutiv
mm n
Recommendations
Checklists and
Chart of Risk
Factors for
Employers

Highlights of the
Report:
PowerPoint
Presentation
(PDF)
Promisin

tacti c
Preventing
Harassment

 

connect with us BY Ed Eg 5

Privacy Policy | Disclaimer | USA.Gov

 
